Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed August 22, 2022 has been received, Claims 1,5-8,10,14-17 and 19-26 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 1,5-8,10,14-17 and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the front half portion of the inner side of the rear foot upper being defined as a triangular area formed by a toe, a lacing system and an arch position, all of the rear foot shoe, wherein the arch position is a middle position of an arch”. The claim limitation is indefinite as it is unclear what the recitation of “all of the rear foot shoe” is meant to impart. Is Applicant further defining the triangular area by reciting “all of the rear foot shoe”? And, if so, if the entire rear foot shoe is part of the triangular area then why define it as an area “formed by a toe, a lacing system and an arch position”? Claim 1 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berend (US 2013/0312284).
Regarding Claims 1, Berend discloses a fencing shoe product with asymmetrical front foot shoe and rear foot shoe (i.e. it is well known that shoes come in pairs, a right foot shoe & a left foot shoe; therefore the right shoe is a front foot shoe and the left shoe is a rear foot shoe, inasmuch as has been claimed by Applicant, as a person can step forward with the right shoe and backward with the left shoe), the fencing shoe product comprising a front foot shoe and a rear foot shoe; the front foot shoe comprising a front foot upper (right 110), a front foot sole (right 160,165) connected with the front foot upper (as seen in Fig.1), and a front foot insole (right 225; para.41) detachably mounted in the front foot shoe; the rear foot shoe comprising a rear foot upper (left 110), a rear foot sole (left 160,165) connected with the rear foot upper (as seen in Fig.1), and a rear foot insole (left 225; para.41) detachably mounted in the rear foot shoe; the front foot upper including a front foot base layer (right 185) attached to the front foot sole for fitting around a user's front foot, and a front foot structural support layer (right 190) disposed on the front foot base layer for supporting the front foot upper (as seen in Fig.1 & 2); the rear foot upper including a rear foot base layer (left 185) attached to the rear foot sole for fitting around the user's rear foot, and a rear foot structural support layer (left 160,165) disposed on the rear foot base layer for supporting the rear foot upper (as seen in Fig.1 & 2); wherein the front foot structural support layer disposed on each of inner and outer sides (190 is on the medial and lateral sides of right 185) of the front foot shoe is shaped as an inverted triangular strip for providing a stable supporting force for a front part of the front foot shoe (as seen in Fig.1 & 2); wherein the rear foot structural support layer disposed on an outer side (190 is on the lateral side of left 185) of the rear foot shoe is shaped as an inverted triangular strip for providing a stable supporting force for a front part of the rear foot shoe (as seen in Fig.1 & 2); and wherein the rear foot structural support layer disposed on an inner side (190 is on the medial side of left 185) of the rear foot shoe completely covers a front half portion of the inner side of the rear foot upper for reinforcing the inner side of the rear foot shoe during the user playing a fencing sport (as seen in Fig.1), the front half portion of the inner side of the rear foot upper being defined as a triangular area formed by a toe, a lacing system and an arch position, all of the rear foot shoe, wherein the arch position is a middle position of an arch (as seen in Fig.1, the region between the toe, up to the lacing system, and down to the arch is a triangular area).

Regarding Claim 10, Berend discloses a fencing shoe product, wherein the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole and the rear foot insole each have a multi-layer composite structure (as seen in Fig.1 & 2; i.e. the upper, sole, and insole form a multi-layer composite structure, inasmuch as has been claimed by Applicant, in that there are multiple layers which form the finished footwear). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berend (US 2013/0312284) in view of Rivas (US 2008/0289220), in further view of Schickling (US 2017/0055629).
Regarding Claims 5, Berend discloses a fencing shoe product according to claim 1, wherein: the front foot sole (right 160,165) includes a front foot outsole (right 165) for contacting with a ground, a front foot midsole (right 160) in contact with the front foot insole (as seen in Fig.1); and the rear foot sole (left 160,165) includes a rear foot outsole (left 165) for contacting with the ground (as seen in Fig.1), a rear sole midsole (left 160) in contact with the rear foot insole (as seen in Fig.1). Berend does not disclose a front foot cushion embedded in the heel of the front foot midsole, and a rear foot waist covering and embedded in an arch area of a lower surface of the rear foot midsole. However, Rivas teaches a midsole (1402) having a front foot cushion (heel 1403) embedded in the heel of the midsole (para.43), and a rear foot waist (1404) covering and embedded in an arch area of a lower surface of the midsole (as seen in Fig.14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the midsoles of Berend to include a front foot cushion and a rear foot waist in the arch area, as taught by Rivas, in order to provide a midsole which delivers support and comfort underneath the a user’s foot while the footwear is being worn. When in combination Berend and Rivas teach the front foot cushion (of Rivas) embedded in the heel of the front foot midsole (of Berend) and the rear foot waist (of Rivas) covering and embedded in an arch area of a lower surface of the rear foot midsole (of Berend).
Berend and Rivas teach the invention substantially as claimed above. Berend does not disclose a rear foot iron core disposed and embedded in a middle portion of an upper surface of the rear foot midsole. However, Schickling teaches a cushioning sole layer having an iron core (108/508; para.31, i.e. steel has iron) disposed and embedded in a middle portion of an upper surface of the cushioning sole layer (as seen in Fig.1 & 5; para.31 & 41).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear foot midsole of Berend to include an iron core, as taught by Schickling, in order to provide a midsole that delivers increased support to the arch region of a user’s foot. When in combination Berend, Rivas, and Schickling teach a rear foot iron core disposed and embedded in a middle portion of an upper surface of the rear foot midsole.

Regarding Claim 6, Rivas further teaches a fencing shoe product according to claim 5, wherein two side edges of the rear foot waist are bent upward and arched to wrap both sides of the rear foot midsole (as seen in Fig.14), and the rear foot waist is made from thermoplastic polyurethane material (para.34).  

Regarding Claims 14-15, Berend discloses a fencing shoe product, wherein the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole and the rear foot insole adopt a multi-layer composite structure (as seen in Fig.1 & 2; i.e. the upper, sole, and insole form a multi-layer composite structure, inasmuch as has been claimed by Applicant, in that there are multiple layers which form the finished footwear). 
 
4.	Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berend (US 2013/0312284) in view of Schickling (US 2017/0055629).
Regarding Claims 7, Berend discloses the invention substantially as claimed above. Berend does not disclose the front foot and rear foot insoles being full length from the toe to the heel of the footwear, such that the front foot insole is provided with a front foot reinforcing buffer area at each of the first metatarsophalangeal joint, a front sole and a heel area. However, Schickling teaches a full length insole (100) which would be provided in a left and right pair for a pair of shoes, such that a front foot insole (right 100) is provided with a front foot reinforcing buffer area at each of the first metatarsophalangeal joint (i.e. area of 100 at the first metatarsophalangeal joint) and a heel area (i.e. area of 100 at heel)(as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the insole of Berend as a full length insole, as taught by Schickling, in order to provide an insole which delivers support and comfort underneath the entire length of a user’s foot. When in combination Berend and Schickling teach the front foot insole (of Schickling) provided with a front foot reinforcing buffer area at a front sole area (of Berend).

Regarding Claims 8, When in combination Berend and Schickling further teach a fencing shoe product according to claim 7, wherein: the front foot insole (of modified Berend) is provided with a front foot arch support plate (Schickling: 108) at the arch (Schickling: para.31).  

Regarding Claims 16-17, Berend discloses a fencing shoe product, wherein the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole and the rear foot insole each have a multi-layer composite structure (as seen in Fig.1 & 2; i.e. the upper, sole, and insole form a multi-layer composite structure, inasmuch as has been claimed by Applicant, in that there are multiple layers which form the finished footwear). 

5.	Claim(s) 19-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berend (US 2013/0312284) in view of Ariola (US 2018/0020776).
Regarding Claim 19, Berend discloses the invention substantially as claimed above. Berend does not disclose a front foot shoe reinforcing portion located at a toe of the front foot upper for resisting wear experienced at the toe of the front foot upper; the rear foot upper includes a rear foot reinforcing portion located at a toe of the rear foot upper for resisting wear experienced at the toe of the front rear foot upper; an area of the rear foot reinforcing portion is larger than an area of the front foot shoe reinforcing portion. However, Ariola teaches a fencing shoe product according to claim 1, wherein: the front foot upper includes a front foot shoe reinforcing portion (76) located at a toe of the front foot upper for resisting wear experienced at the toe of the front foot upper (para.40-41); the rear foot upper includes a rear foot reinforcing portion (72,74,76) located at a toe of the rear foot upper for resisting wear experienced at the toe of the front rear foot upper (para.40-41); an area of the rear foot reinforcing portion is larger than an area of the front foot shoe reinforcing portion (as seen in Fig.7), such that the rear foot reinforcing portion is more resistant to wear than the front foot shoe reinforcing portion for addressing a technical problem that the toe of the rear foot upper is more susceptible to wear than the front foot upper during playing a fencing sport (para.40; the wear resistance of the rear foot reinforcing portion is greater than that of the front foot shoe reinforcing portion as the rear foot reinforcing portion is larger than the front foot reinforcing portion). It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed, i.e. fencing, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Berend and Ariola disclose the invention as presently claimed, and the footwear could be used during the act of fencing. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the front and rear foot shoes of Berend to include reinforcing portions at the toe region, as taught by Ariola, in order to provide a toe portion which is durable and resistant to the wear and tear of use.
Regarding Claim 20, Ariola further teaches a fencing shoe product according to claim 19, wherein a wear resistance of a material used for the rear foot reinforcing portion (72,74,76) at the toe of the rear foot upper is greater than that of the front foot shoe (76) reinforcing portion at the toe of the front foot upper (para.40; the wear resistance of the rear foot reinforcing portion is greater than that of the front foot shoe reinforcing portion as the rear foot reinforcing portion is larger than the front foot reinforcing portion).  
Regarding Claim 21, Ariola further teaches a fencing shoe product according to claim 20, wherein the rear foot reinforcing portion and the front foot shoe reinforcing portion are made from lightweight wear-resistant thermoplastic polyurethane material (para.40; the TPU of the reinforcing portions is lightweight as it is a small region of the shoe and a thin layer).  
Regarding Claim 22, When in combination Berend and Ariola teach a fencing shoe product according to claim 20, wherein the toe of the front foot upper (Berend: right 110) is provided with an anti-piercing front foot protection zone (Berend:115 when modified by Ariola to have a reinforcing portion).  
Regarding Claims 23-26, Berend further discloses a fencing shoe product according to claim 19, wherein the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole and the rear foot insole each have a multi-layer composite structure (as seen in Fig.1 & 2; i.e. the upper, sole, and insole form a multi-layer composite structure, inasmuch as has been claimed by Applicant, in that there are multiple layers which form the finished footwear).

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732